DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of JP2015-241005 has been filed in parent Application No. 15/373216, filed on 12/08/2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “106e” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The below claims are objected to because of the following informalities:  
Claims 1 and 5 recite “atmosphere generator” which should read “an atmosphere generator”.
Claim 3 recites “wherein the energizing unit capable of superposing the AC voltage with a negative DC voltage,” which should read “wherein the energizing unit is capable of…”
Claim 4 recites “wherein the apparatus further comprising a heater,” which should read “wherein the apparatus further comprises a heater,” or similar.  
Claim 6 contains a typographical error with respect to the spelling of “according.”
Claim 7 recites “The system according to Claim 5 for producing an object,” while claim 5 defined “an object production system.” Claim 7 should refer to “The object production system of claim 5,” for consistency of the claim language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 5, “atmosphere generator configured to generate…an atmosphere containing hydrogen and/or an inert element.” The specification describes that atmosphere generation involves evacuation of the enclosure and delivering of other gases, such as argon and hydrogen (see [0046]). The limitation is interpreted to require the gas feed mechanism 102 described as a feeder(s) which delivers inert gas and hydrogen gas into the enclosure ([0023]-[0025]).
In claims 1 and 5, “a forming unit configured to form a layer of the raw-material powder in the powder container.” The specification describes a layer- or slice-forming mechanism 105 guided by a guide 132 and comprising a rotating metal roller 131 ([0028]-[0029], Fig. 2).
In claim 4, “a heater, as a component of the powder container, arranged to heat the layer.” The specification describes a resistance heater 137 as an example of a heater ([0027], Fig. 2). The specification also describes that the laser beam may be used alternative to or in combination with the resistance heater ([0040]).
In claim 5, “a beam emitter configured to irradiate, with an energy beam, the layer…” The specification describes a scanning heating mechanism 106 which emits a laser beam as an example of a beam emitter ([0043]). The scanning heating mechanism 106 optionally includes optical elements such as a condensing lens and collimator lens and the light source is a 500W YAG laser oscillator ([0041], Fig. 1). The specification describes an alternate embodiment using an electron beam, generated by an electron beam heating device, instead of a laser beam for thermoforming ([0096]-[0099], Fig. 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 6 recites “an infill as measured by an Archimedes method being 99.9% or more.” The term “infill” in additive manufacturing is commonly used to mean the material occupying an interior space of a 3D printed part. In view of the instant disclosure, the term “infill” is interpreted to mean “density” (see e.g., [0003]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “An object constructed by powder bed fusion [according] to claim 5…” The claim reads as if it refers to a process defined by claim 5 (product-by-process). However, claim 5 defines an apparatus (object production system). The scope of the claim is therefore indefinite because the limiting effect of “constructed by powder bed fusion according to claim 5” is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al., US 20160375491 A1. Evidentiary support is provided from a depiction of the electromagnetic spectrum, found in “Electromagnetic Field Limits” from Wireless Power Consortium.

Regarding claim 1, Swaminathan discloses an apparatus for treating a raw-material powder in an object production system that uses powder bed fusion ([0009]-[0011]), the apparatus comprising: an evacuable enclosure (chamber 103 which can be vented, Fig. 1A, [0032]); an atmosphere generator configured to generate, in the enclosure, an atmosphere containing hydrogen and/or an inert element (gas source [0032]); a powder container located in the enclosure and electrically insulated from the enclosure (platen 105, [0034], depicted as isolated from enclosure); a forming unit configured to form a layer of the raw-material powder in the powder container (feed material delivery system 104, [0035], [0039]-[0040], [0059]).
Regarding the atmosphere generator configured to generate an atmosphere containing hydrogen and/or an inert element, while Swaminathan is silent as to a composition of the gas, Swaminathan discloses the controllable gas source ([0063]) which, together with the vacuum environment, can contribute to the reduction of oxide layers on metal powder particles using reactive chemistry ([0032]-[0033]). While it is noted that a specific gas provided by the atmosphere generator / gas source is material worked upon by the claimed apparatus in its intended use (see MPEP 2115), it would be clear to one of ordinary skill that the gas source of Swaminathan is capable of providing a gas containing hydrogen and/or an inert element in its intended use in order to contribute to the desired reduction of oxide layers and generation of plasma.
Swaminathan further discloses a plasma generation system including a first electrode and a second electrode, where the first electrode can be a conductive layer on or in the platen 105, and the location/shape of the second electrode is not limited ([0045]-[0047], [0074]-[0075]). At least one of the first and/or second electrode is connected to an RF power supply 150, e.g., an RF voltage source ([0046], [0075]). By application of an RF signal of appropriate power and frequency, plasma forms between the electrodes ([0047], [0075]). A controller can control the voltage source ([0083]).
While Swaminathan describes applying RF power/voltage/signal, RF (radio frequency) is generally associated with an alternating current (frequency of oscillation) within a range of about 30 kHz or less to about 3 GHz or greater (boundaries depending on source, see below figure depicting a portion of the electromagnetic spectrum).

    PNG
    media_image1.png
    400
    800
    media_image1.png
    Greyscale

As such, Swaminathan teaches applying an AC voltage (AC voltage in RF range). The RF range taught by Swaminathan overlaps the suitable range instantly disclosed. The instant specification describes that for the AC voltage, multiple amplitudes and frequencies can be selected from the ranges of 0 to 2000 V and 10 kHz to 500 kHz, respectively [0036]. 
Therefore, one of ordinary skill in the art would understand Swaminathan to further teach an energizing unit configured to generate a plasma in said atmosphere by applying an AC voltage to the layer formed by the forming unit, wherein the energizing unit has an electrode arranged to come into contact with the layer (at least the first electrode at the platen) and apply the AC voltage to the layer in the powder container ([0045]-[0046], [0074]-[0075]).

 Regarding claim 2, Swaminathan further discloses a dielectric ring 310 surrounding the conductive plate (electrode) 305 (see [0074], Fig. 3), and therefore further teaches a surface of the powder container that comes into a contact with the layer is insulating. The dielectric ring depicted at the platen would be expected to come into contact with the layer of powder on the platen.

Regarding claim 3, Swaminathan further discloses applying a DC bias voltage to the first or second electrode to accelerate electrons and/or ions into the laser ([0049]), and therefore further teaches the energizing unit is capable of superposing the AC voltage with a negative DC voltage.

Regarding claim 4, Swaminathan describes the apparatus further comprises a heater, as a component of the powder container, arranged to heat the layer (lower lamp array 109, as a component of the platen, configured to heat selected portions of deposited feed layer, [0044], [0051]-[0052], [0076], Fig. 3).

Regarding claim 5, Swaminathan teaches the apparatus of claim 1 (see above) in an object product system (additive manufacturing system 100, [0032], Fig. 1A), and further discloses a beam emitter configured to irradiate, with an energy beam, the layer that has been treated by the apparatus (laser source 126, [0042], cited paragraph also describes alternative electron gun).

Regarding claim 7, Swaminathan teaches the system according to claim 5, and since the first electrode is located at the surface of the platen, and thus would not conceivably interfere with the irradiation of the layer, and the second electrode is not described as interfering with the irradiation by the beam emitter, Swaminathan further teaches the electrode arranged to come into contact with the layer (at least the first electrode) is configured to not interfere with the irradiation of the layer by the beam emitter.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan, as applied to claim 5 above, and further in view of Valls, WO 2017077137 A2, provided in Applicant’s IDS, and Gäumann et al., Single-crystal laser deposition of superalloys: processing–microstructure maps (2001).

Claim 6 requires an object constructed by powder bed fusion according to claim 5, comprising a crystal structure in which a crystal has grown in a stacking direction of layers, with an infill (density) as measured by an Archimedes method being 99.9% or more. It is noted that the current construction of the claim results in indefiniteness as to the effect of the preamble (“an object constructed by powder bed fusion according to (apparatus) claim 5,” see the above rejection under 112(b)). 
Valls discloses an object constructed by an additive laser shaping process by direct metal deposition using a stream of powder and focused laser beam to melt the metal powder, wherein the created object is a solid, three-dimensional object with near net shape full density (p. 223, lines 54-60). 
While Valls is silent as to a crystal growth direction of the produced object, Gäumann shows that, in a similar process using laser melting of a metal powder (p. 1052, Figs. 1a-1b), a crystal orientation matching the substrate can be reproduced, e.g., along a vertical direction (p. 1052, Fig. 2a). Gäumann describes a locally damaged single crystal turbine blade, with a crystal orientation along the vertical direction, which is repaired by laser metal forming. Crystal growth occurs matching the underlying substrate, along a vertical direction, the same as the stacking direction (Fig. 2a).
It would have been obvious to one of ordinary skill in the art to modify the full-density object taught by Valls to specify the object has a crystal structure in which a crystal has grown in a stacking direction of layers in order to achieve a dense or non-porous single-crystal object, such as a turbine blade, as taught by Gäumann.
The determination of patentability of the instant claim is based on the product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claimed object appears to be the same as or obvious from that taught by Valls in view of Gäumann. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2015065510 A1, Basol, cited as D2 in the European application in the same patent family and as closest prior art in parent application, is relevant to claims which do not require a beam emitter to irradiate (and ultimately form) a portion of the layer.
WO 2016007672 A1, Rowland et al., similar to Swaminathan cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754